
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 6365
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 19, 2012
			Received; read twice and referred to the
			 Committee on the
			 Budget
		
		AN ACT
		To amend the Balanced Budget and Emergency
		  Deficit Control Act of 1985 to replace the sequester established by the Budget
		  Control Act of 2011.
	
	
		1.Short titleThis Act may be cited as the
			 National Security and Job Protection
			 Act.
		2.FindingsCongress finds the following:
			(1)Current law
			 requires that there be across-the-board cuts, known as a
			 sequester, imposed on January 2, 2013. The sequester will result
			 in a 10 percent reduction in non-military personnel programs of the Department
			 of Defense and an 8 percent reduction in certain domestic programs, such as the
			 National Institutes of Health (NIH) and border security.
			(2)Intended as a
			 mechanism to force action, there is bipartisan agreement that the sequester
			 going into place would undercut key responsibilities of the Federal
			 Government.
			(3)As the
			 Administration stated in its fiscal year 2013 budget request,
			 [Sequestration] would lead to significant cuts to critical domestic
			 programs such as education and research and cuts to defense programs that could
			 undermine our national security. * * * [C]uts of this magnitude done in an
			 across-the-board fashion would be devastating both to defense and non-defense
			 programs. (The Budget of the United States Government, Fiscal Year
			 2013, p. 24, February 13, 2012).
			(4)On March 29, 2012, The House of
			 Representatives passed H. Con. Res. 112, the budget resolution for fiscal year
			 2013, which includes reconciliation instructions directing House Committees to
			 craft legislation that would achieve the savings required to replace the
			 sequestration called for in fiscal year 2013, as established by the Budget
			 Control Act of 2011.
			(5)On May 10, 2012, the House of
			 Representatives passed H.R. 5652, the Sequestration Replacement Reconciliation
			 Act of 2012, which would replace the $98 billion sequestration of discretionary
			 spending called for in 2013, as established by the Budget Control Act of 2011,
			 by making changes in law to reduce direct spending by $310 billion through
			 fiscal year 2022.
			(6)An analysis of the
			 impact of the sequestration prepared for the Chairman of the House Armed
			 Services Committee found that if left in place, sequestration would cut the
			 military to its smallest size since before the Second World War, all while we
			 are still a nation at war in Afghanistan, facing increased threats from Iran
			 and North Korea, unrest in the Middle East, and a rising China.
			(7)Major consequences
			 identified by the House Armed Services Committee include the following:
				(A)200,000 soldiers
			 and Marines separated from service, bringing our force well below our pre-9/11
			 levels.
				(B)Ability to respond
			 to contingencies in North Korea or Iran at jeopardy.
				(C)The smallest
			 ground force since 1940.
				(D)A fleet of fewer
			 than 230 ships, the smallest level since 1915.
				(E)The smallest
			 tactical fighter force in the history of the Air Force.
				(F)Our nuclear triad
			 that has kept the U.S. and 30 of our allies safe for decades will be in
			 jeopardy.
				(G)Reductions of 20
			 percent in defense civilian personnel.
				(H)Two BRAC rounds of
			 base closings. (House Armed Services Committee memo entitled Assessment
			 of Impacts of Budget Cuts, September 22, 2011).
				(8)Secretary Panetta
			 and the professional military leadership have also looked at the impact of
			 sequestration and reached similar conclusions.
			(9)Secretary Panetta
			 stated, If the maximum sequestration is triggered, the total cut will
			 rise to about $1 trillion compared with the FY 2012 plan. The impacts of these
			 cuts would be devastating for the Department * * * Facing such large
			 reductions, we would have to reduce the size of the military sharply. Rough
			 estimates suggest after ten years of these cuts, we would have the smallest
			 ground force since 1940, the smallest number of ships since 1915, and the
			 smallest Air Force in its history. (Secretary Panetta, Letter to
			 Senator John McCain, November 14, 2011).
			(10)General Dempsey,
			 Chairman of the Joint Chiefs of Staff, stated, [S]equestration leaves me
			 three places to go to find the additional money: operations, maintenance, and
			 training. That’s the definition of a hollow force..
			(11)The individual
			 branch service chiefs echoed General Dempsey:
				(A)Cuts of
			 this magnitude would be catastrophic to the military * * * My assessment is
			 that the nation would incur an unacceptable level of strategic and operational
			 risk.—General Ray T. Odierno, Chief Of Staff, United States
			 Army.
				(B)A severe
			 and irreversible impact on the Navy’s future—Admiral Jonathan W.
			 Greenert, Chief of Naval Operations.
				(C)A Marine
			 Corps below the end strength that’s necessary to support even one major
			 contingency,—General James F. Amos, Commandant of the Marine
			 Corps.
				(D)Even the
			 most thoroughly deliberated strategy may not be able to overcome dire
			 consequences,—General Norton A. Schwartz, Chief of Staff, United States
			 Air Force (Testimony of Service Chief before House Armed Services Committee,
			 November 2, 2011).
				(12)According to an
			 analysis by the House Appropriations Committee, the sequester will also have a
			 significant impact on non-defense discretionary programs, including the
			 following:
				(A)Automatically
			 reducing Head Start by $650 million, resulting in 75,000 fewer slots for
			 children in the program.
				(B)Automatically
			 reducing the National Institutes of Health (NIH) by $2.4 billion, an amount
			 equal to nearly half of total NIH spending on cancer this year.
				(C)A reduction of
			 approximately 1,870 Border Patrol Agents (a reduction of nearly 9 percent of
			 the total number of agents).
				(13)Beyond the negative impacts sequestration
			 will have on defense readiness, it will also undermine the industrial base
			 needed to equip our armed forces with the weapons and technology they need to
			 complete their mission. A study released by the National Association of
			 Manufacturers suggests that 1.1 million workers in the supply chain could be
			 adversely affected, including 3.4 percent of workers in the aerospace industry,
			 3.3 percent of the workforce in the shipbuilding industry and 10 percent of the
			 workers in the search and navigation equipment industry.
			3.Conditional
			 replacement for FY 2013 sequester
			(a)Contingent
			 effective dateThis section and the amendments made by it shall
			 take effect upon the enactment of—
				(1)the Act
			 contemplated in section 201 of H. Con. Res. 112 (112th Congress) that achieves
			 at least the deficit reduction called for in such section for such periods;
			 or
				(2)similar legislation that achieves outlay
			 reductions within five years after the date of enactment that equal or exceed
			 the outlay reductions flowing from the budget authority reductions mandated by
			 sections 251A(7)(A) and 251A(8) of the Balanced Budget and Emergency Deficit
			 Control Act of 1985, as in force immediately before the date of enactment of
			 this Act, as it applies to direct spending in the defense function for fiscal
			 year 2013 combined with the outlay reductions flowing from the amendment to
			 section 251A(7)(A)(i) of the Balanced Budget and Emergency Deficit Control Act
			 of 1985 made by subsection (c) of this section.
				(b)Revised 2013
			 discretionary spending limitParagraph (2) of section 251(c) of
			 the Balanced Budget and Emergency Deficit Control Act of 1985 is amended to
			 read as follows:
				
					(2)with respect to fiscal year 2013, for the
				discretionary category, $1,047,000,000,000 in new budget
				authority;
					.
			(c)Discretionary
			 savingsSection 251A(7)(A) of
			 the Balanced Budget and Emergency Deficit Control Act of 1985 is amended to
			 read as follows:
				
					(A)Fiscal year
				2013
						(i)Fiscal year 2013
				adjustmentOn January 2,
				2013, the discretionary category set forth in section 251(c)(2) shall be
				decreased by $19,104,000,000 in budget authority.
						(ii)Enforcement of
				discretionary spending capsOMB shall issue a supplemental report
				consistent with the requirements set forth in section 254(f)(2) for fiscal year
				2013 using the procedures set forth in section 253(f) on April 15, 2013, to
				eliminate any discretionary spending breach of the spending limit set forth in
				section 251(c)(2) as adjusted by clause (i), and the President shall issue an
				order to eliminate the breach, if any, identified in such
				report.
						.
			(d)Elimination and
			 conditional replacement of the Fiscal Year 2013 Sequestration for Direct
			 Spending
				(1)EliminationAny
			 sequestration order issued by the President under the Balanced Budget and
			 Emergency Deficit Control Act of 1985 to carry out reductions to direct
			 spending for the defense function (050) for fiscal year 2013 pursuant to
			 section 251A of such Act shall have no force or effect.
				(2)Conditional
			 replacementTo the extent
			 that legislation enacted pursuant to section 3(a)(2) achieves outlay reductions
			 that exceed the outlay reductions flowing from the budget authority reductions
			 required in section 251A(8) of the Balanced Budget and Emergency Deficit
			 Control Act of 1985, as in force immediately before the date of enactment of
			 this Act, the direct spending reductions for the nonsecurity category for
			 fiscal year 2013 otherwise required to be ordered pursuant to such section
			 shall be reduced by that amount, and Congress so designates for such
			 purpose.
				4.Presidential
			 submissionNot later than
			 October 15, 2012, the President shall transmit to Congress a legislative
			 proposal that meets the requirements of section 3(a)(2) of this Act.
		
	
		
			Passed the House of
			 Representatives September 13, 2012.
			Karen L. Haas,
			Clerk
		
	
